Name: Commission Regulation (EEC) No 108/86 of 21 January 1986 on the sale by special tendering procedure of boned beef and veal held by certain intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 16/ 10 Official Journal of the European Communities 22. 1 . 86 COMMISSION REGULATION (EEC) No 108/86 of 21 January 1986 on the sale by special tendering procedure of boned beef and veal held by certain intervention agencies  2 000 tonnes of boned beef and veal held by the German intervention agency and put into store before 1 January 1985,  500 tonnes of boned beef and veal held by the Irish intervention agency and put into store before 1 January 1985,  500 tonnes of boned beef and veal held by the United Kingdom intervention agency and put into store before 1 January 1985. 2 . The sale shall take place by means of a tendering procedure in accordance with Regulation (EEC) No 2326/79 . 3 . Only those tenders may be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 7 March 1986. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), Whereas the Danish, German, Irish and United Kingdom intervention agencies are holding stocks of boned inter ­ vention meat ; whereas an extension of the period of storage for the meat should be avoided on account of the ensuing high costs ; whereas, in consequence, it is advi ­ sable to make use of the periodic tendering procedure provided for by Commission Regulation (EEC) No 2326/79 Q ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 1 . The sale shall take place of approximately :  500 tonnes of boned beef and veal held by the Danish intervention agency and put into store before 1 January 1985, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 20 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 January 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . 0 OJ No L 362, 31 . 12 . 1985, p . 8 . ') OJ No L 266, 24 . 10 . 1979, p . 6 .